DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 15/735,150 on July 17, 2020. Please note Claims 1-6, 8-10 and 12-17 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 17, 2020 has been entered.

Allowable Subject Matter
4.	Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The level of detail in Claim 17, noting the two layers and the contact of the two surfaces in a thickness direction, is not taught by the prior art. Claim 16 provides the basis for many of these layers to be identified and set, and the limitations in this intervening claim are important to the allowability of Claim 17.

 Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-5, 8-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. ( US 2006/0268109 A1 ) in view of Mizota et al. ( US 2007/0043508 A1 ).

	Miyoshi teaches in Claim 1:
	An input device ( Figure 8, [0004] discloses a human interface equipment 1 ), comprising:
a spherical support portion having an outer circumferential surface and an internal space, wherein the spherical support portion is constituted of a hard material and has optical transparency ( Figure 8, [0060]-[0061] discloses an inner shell 17 which has an outer circumferential surface (projecting towards outer shell 2) and an internal space (projecting inwards, i.e. towards the photographing optical systems 4a/4b, etc). [0061] discloses the inner shell may have a relatively hard resin (hard material) and [0060], [0154] discloses the inner shell may be formed of transmission material, so that photographing is not obstructed. To clarify, the photographing elements take images outward, so it is clear that inner shell 17 must be transparent/have optical transparency );
an elastic input portion having an elastic layer in which a first surface to which external force should be inputted and a second surface on an opposite side of the first surface are defined [and a marker which is disposed in the elastic layer] and displaced in association with deformation of the elastic layer, wherein the elastic layer is disposed on the side of the outer circumferential surface of the spherical support portion so that the second surface of the elastic layer covers the outer circumferential surface of the spherical support portion ( Figure 8, [0060] discloses the outer shell 2 (read as an elastic input portion) which is relatively soft to allow for deformation by the user’s grasp. Please note the user, as shown in Figure 5, grasps the outer surface of the outer shell 2 (read as a first surface to which external force should be inputted) and a second surface would be inwards, i.e. towards the inner shell 17. This elastic layer, outer shell 2, is on the outer surface of inner shell 17 and as such, it covers/encloses the inner shell, as shown in Figure 8. As for aspects of the marker, please note the combination below ): and
a detection portion which is positioned in the internal space of the spherical support portion and detects the deformation of the elastic layer on the basis of displacement of the marker ( Figure 8, [0044] discloses photographing optical systems 4a/4b which are within the interpreted internal space and can detect deformation of the outer shell as the user interacts with it. As for it being on the basis of a marker, please note the combination below ); but

Miyoshi does not explicitly teach of a concept of markers, as part of the elastic input portion/elastic layer, specifically “a marker which is disposed in the elastic layer and displaced in association with deformation of the elastic layer, a reference marker which is disposed on the outer circumferential surface of the spherical support portion so as to be shifted from the marker in a thickness direction of the elastic layer and not displaced due to the deformation of the elastic layer” and “wherein the reference marker is positioned between the second surface of the elastic layer and the outer circumferential surface of the spherical support portion”.

To emphasize, the deformation is also determined on the basis of the displacement of the marker with respect to the reference marker; this is not taught as well.

However, in the same field of endeavor, elastic touch devices, Mizota teaches of an optical tactile sensor, ( Mizota, [0001] ). In particular, Figure 3, [0041]-[0043] disclose a group of colored markers 3 and 4 and the behavior of these markers is monitored by a camera. The marker information, which corresponds to movement vectors, i.e. displacement/deformation information, is analyzed to determine an input. Please note [0018] discloses that these markers are embedded within the transparent elastic body 1, i.e. within the elastic layer and is deformed in response to user input. As for the reference marker: Figure 7, [0065] discloses point P is where a force vector is desired to be computed. Figure 9, [0070]-[0071] discloses sampling points within a small region 5 x 5 as well as a region within of 3 x 3. Outside this region are also 

As combined, Miyoshi and Mizota teach:

“a marker which is disposed in the elastic layer and displaced in association with deformation of the elastic layer ( Mizota, Figure 3, [0034]-[0036] disclose a group of colored markers 3 and 4 and the behavior of these markers is monitored by a camera. The marker information, which corresponds to movement vectors, i.e. displacement/deformation information, is analyzed to determine an input ), a reference marker which is disposed on the outer circumferential surface of the spherical support portion so as to be shifted from the marker in a thickness direction of the elastic layer and not displaced due to the deformation of the elastic layer ( Mizota, Figure 7, [0065] discloses point P is where a force vector is desired to be computed. Figure 9, [0070]-[0071] discloses sampling points within a small region 5 x 5 as well as a region within of 3 x 3. Outside this region are also sampling points which are dispersed more sparsely. Using force vector arranged inside and outside the small region, calculation of movement vectors within the small region can be computed (see the results after computation, shown in Figure 9). While these final results are kept, the outside sampling points (both outside the 3 x 3 as well as outside the 5 x 5), are used in this computation (read as a reference marker). These are not deformed and as such, their vectors are not desired. However, these sampling points play a role in the calculation of the actual movement vectors inside the 3 x 3 region. As combined with Miyoshi, these markers are placed on the outer circumferential surface of the inner shell, i.e. positioned between the second surface (outer shell) and the circumferential surface of the spherical support portion (inner shell). As for the movement in a thickness direction, Mizota teaches that certain markers are not deformed themselves, but provide reference as they are shifted, as is shown in Figure 8 )” 

and 

“wherein the reference marker is positioned between the second surface of the elastic layer and the outer circumferential surface of the spherical support portion ( As mentioned above,  these markers are placed on the outer circumferential surface of the inner shell, i.e. positioned between the second surface (outer shell) and the circumferential surface of the spherical support portion (inner shell) )”


Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the markers, as taught by Mizota, with the motivation that by using the markers and photographing them (both references teach of this aspect), an accurate integrated image can be captured, realizing the touch input, ( Mizota, [0018] ).

	Miyoshi and Mizota teach in Claim 2:
	The input device as claimed in claim 1, further comprising an image projection unit, and
wherein the marker is displayed on the elastic layer by the image projection unit. ( Miyoshi, [0044] discloses a photographing optical systems 4a/4b which can capture the user input and as combined with Mizota, capture the markers. Also, please note an illumination device 7 as well )

	Mizota teaches in Claim 3:
	The input device as claimed in claim 1, wherein the marker includes a first marker and a second marker which are disposed so as to be shifted in a thickness direction of the elastic layer with each other. ( Figures 3 and 4, [0037] disclose a force vector distribution by using the two markers (again, shown generally in Figure 3). Please not this lateral movement in response to the applied force )

	Miyoshi and Mizota teach in Claim 4:
	The input device as claimed in claim 3, wherein the elastic layer includes a first elastic layer having the first marker and a second elastic layer which is disposed on the first elastic layer and has the second marker. ( Mizota, Figure 3, [0036]-[0038] disclose and show the two marker groups 3 and 4 as well as the layering. As combined, since there are two distinct marker groups, they are on different layers/planes as well )

	Mizota teaches in Claim 5:
( [0034] discloses the two marker groups can differ in color, such as blue and red )

	Miyoshi teaches in Claim 8:
	The input device as claimed in claim 1, wherein the detection portion includes a photographing portion for photographing the elastic layer and detects the deformation of the elastic layer on the basis of image data of the elastic layer photographed by the photographing portion. ( Miyoshi, [0044] discloses a photographing optical systems 4a/4b which can capture the user input and as combined with Mizota, capture the markers. Also, please note an illumination device 7 as well )

	Miyoshi teaches in Claim 9:
	The input device as claimed in claim 8, wherein the detection portion detects the deformation of the elastic layer using a stereo photographic method. ( [0062] discloses stereo measurement as a type of detection/photographing )

	Miyoshi teaches in Claim 10:
	The input device as claimed in claim 1, wherein the first surface has a spherical shape protruding toward an opposite side of the second surface. ( Figure 8 shows a spherical shape for both the outer and inner shells and thus, their respective surfaces as well )

	Miyoshi and Mizota teach in Claim 12:
( Miyoshi, [0044] discloses a substrate to mount the elements, which provides a connection. Furthermore, there are several unmarked elements in Figure 8 which mount/connect, which would also satisfy this broad claim language. Also, Mizota: Figure 8, [0053] discloses a plurality of mesh portions which connect the various elastic layers together. Respectfully, it is clear that Mizota teaches of a “connecting portion” (broad term) to the elastic body ) 

	Miyoshi and Mizota teach in Claim 13:
	The input device as claimed in claim 12, further comprising an input portion which is disposed on the connecting portion. ( Mizota, [0035] discloses an object 5 contacts the elastic body 1, which is also connected to the interpreted “connecting portions” as reasoned above)

	As per Claim 14:
	As for this limitation: wherein the connecting portion is a holding portion to be held by a user. 

However, whether it is handheld or sits on a surface (as Mizota teaches), is a simple design choice. In the same field of endeavor, elastic touch devices, Miyoshi teaches of a human interface equipment 1, ( Miyoshi, Figures 2, 5 and 6, [0044] ). In particular, with a similar setup of a marker system in a gel-based sensor, [0053] discloses a practical application in which the operator grasps the outer shell (there is also an inside shell), read as a connecting portion. The outer shell is used to protect the inner components and provide a way for the user to grip it.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the handheld nature of the device, as taught by Miyoshi, with the motivation that it is an intended use limitation of how to use the invention, which is not a patentable distinction. The actual invention itself is the key concept here, not necessarily if it is on a surface or held by a user. Even in Mizota, a user is the one deforming the elastic body as well.

	Mizota teaches in Claim 15:
	An image display system, comprising: the input device defined by claim 1; and
an image display device which displays an image. ( Figure 3, [0035] discloses a system which has a computer display 8 )

	Miyoshi and Mizota teach in Claim 16:
	The input device as claimed in claim 1, wherein the marker is disposed in the elastic layer so as to form at least one layer of the marker, wherein the reference marker is disposed on the outer circumferential surface of the spherical support portion so as to form a layer of the reference marker, and wherein the at least one layer of the marker is shifted from the layer of the reference marker in the thickness direction of the elastic layer. ( Mizota, Figures 3 and 4, [0037] disclose a force vector distribution by using the two markers (again, shown generally in Figure 3). Please not this lateral movement in response to the applied force. Figure 4, 8, etc, show different layers and levels of mesh and the markers deform relative to each other )

8.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. ( US 2006/0268109 A1 ) in view of Mizota et al. ( US 2007/0043508 A1 ), as applied to Claim 1, further in view of Tachi et al. ( US 2008/0245955 A1 ).

As per Claim 6:
	Mizota does not explicitly teach “wherein the marker includes an exposed marker which is exposed on the first surface.”

However, Mizota teaches throughout of arranging the markers at various depths and this helps with the measurements/analysis of the touch input. 

In the same field of endeavor, tactile devices with markers, Tachi teaches in Figure 17, [0086] of surface markers, which as it can be seen, are exposed/aligned relative to the curved surface. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the surface markers, as taught by Tachi, with the motivation that Tachi teaches of various embodiments which disclose/adjust the depth information/position of the markers. As noted above, the depth information is an important factor used in the analysis of deformation, but one of ordinary skill in the art would realize to be able to place these markers in a variety of positions without departing from the spirit of the invention.  

Response to Arguments

	Please note the updated rejection in light of the claim amendments. One grounds of rejection(s) have been removed, namely Mizota in view of Miyoshi. However, the reverse, Miyoshi in view of Mizota, has been maintained. Applicant’s amendments overcome the former, but respectfully, not the latter of the rejections.
While Applicant has better defined the two dimensional aspects, this is mostly found in Claim 17. While details claiming the movement in the thickness direction are found in Claim 1, it is important to have some kind of reference to what direction this is and what layers are contacted/shifted. Claim 16 defines these layers in much better detail and Claim 17 details the movement and specific contact of the layers, resulting in the input being recognized. Claim 1, at the moment, does disclose the marker and reference marker and the positioning of the elements on different layers, but the combination, specifically Miyoshi, does teach of multiple layers, as well as Mizota teaching of multiple layers/levels of markers. 
	
Conclusion
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621